Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Thermo Fisher OTTAWA, Canada – January 25, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Advanced Microscopy, Inc., has entered into a license agreement with Thermo Fisher Scientific Inc. The license relates to technology that provides enhanced image processing capabilities. Potential applications relate to the life sciences, material sciences, and semiconductor research. The license resolves litigation pending in the District of Delaware. The consideration to be paid to WiLAN and all other terms of the agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
